Citation Nr: 1550509	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable initial evaluation for lumbar strain, prior to December 9, 2013.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain from December 9, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for left knee retropatellar pain syndrome.  

4.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.

5.  Entitlement to a compensable evaluation for seborrheic dermatitis.    

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active military service from October 1998 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was subsequently transferred to the RO in Los Angeles, California.

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that in a statement received in September 2012, the Veteran asserted that he is unemployable due to service-connected low back and skin disabilities at issue.  Entitlement to a TDIU was denied in a December 2013 rating decision.  Although such determination was not expressly appealed, and a statement of the case has not been provided therefor, the Board concludes that in light of the holding in Rice, a claim for TDIU is for appellate consideration.

The issues of entitlement to an initial evaluation in excess of 10 percent for lumbar strain from December 9, 2013; an evaluation in excess of 10 percent for left knee retropatellar pain syndrome; an evaluation in excess of 10 percent for bilateral pes planus; and a compensable evaluation for seborrheic dermatitis; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to December 9, 2013, the Veteran's lumbar strain was manifested by painful motion.


CONCLUSION OF LAW

Prior to December 9, 2013, the criteria for an initial disability evaluation of 10 percent, but not higher, for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in May 2012 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Further, 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.  
  
As to the duty to notify, the record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  The Veteran underwent a VA examination in December 2013 in connection with the claim decided herein.  The VA examiner reviewed the claims file, performed a physical examination, and considered the Veteran's lay statements.  Additionally, the VA examiner provided sufficient information to rate the service-connected disability on appeal.  Therefore, the Board finds the VA examination and opinion sufficient and adequate for purposes of rating the disability decided herein.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Here, the Veteran seeks entitlement to a higher initial evaluation for his service-connected lumbar strain.  In the August 2012 rating decision on appeal, the RO granted entitlement to service connection for lumbar strain and assigned a noncompensable evaluation effective April 23, 2012, the date of his claim for service connection.  However, in September 2012, the Veteran filed a notice of disagreement, asserting that his lumbar symptomatology warranted a compensable evaluation.  He was provided with a VA examination in December 2013.  In a December 2013 rating decision, the RO increased his evaluation to 10 percent effective December 9, 2013, the date of the examination, on the basis that this was the first date that limited and painful motion was objectively evident.  

As such, the Board must assess the propriety of the noncompensable evaluation assigned prior to December 9, 2013, as well as the 10 percent evaluation assessed from December 9, 2013.  The Board will adjudicate the issue of entitlement to a compensable initial evaluation for lumbar strain prior to December 9, 2013, herein.  As will be discussed in additional detail below, the issue of entitlement to an evaluation in excess of 10 percent for lumbar strain from December 9, 2013, must be remanded for additional development.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

As discussed above, prior to December 9, 2013, the Veteran's service-connected lumbar strain is evaluated as noncompensable.  38 C.F.R. § 4.71a.  From December 9, 2013, his lumbar strain is rated as 10 percent disabling.  Upon review, the Board finds the criteria for a disability rating of 10 percent have been met throughout the rating period on appeal from April 23, 2012 through December 8, 2013.  In April 2012 and May 2012, the Veteran reported mild low back pain.  In April 2012, lumbar spine X-rays were ordered in response to the Veteran's complaints.  At the time of the Veteran's June 2012 VA examination, he reported low back pain due to worsening left knee pain.  He additionally reported that flare-ups of his low back pain prevented him from sitting for prolonged periods of time and made prolonged walking difficult.  The Board emphasizes that the Veteran is competent to describe symptoms, such as pain, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Based on these consistent findings of low back pain, the Board finds the minimum compensable rating of 10 percent is warranted for the Veteran's lumbar strain throughout the rating period on appeal from April 23, 2012 through December 8, 2013.  38 C.F.R. § 4.59.

However, the Board finds a disability rating in excess of 10 percent is not warranted at any time prior to December 9, 2013.  First, the evidence does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  In addition, the evidence does not reflect muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There was no evidence of intervertebral disc syndrome, and therefore, a higher evaluation is not warranted under Diagnostic Code 5243 pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, the evidence does not show that the Veteran reported any incapacitating episodes that required bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

The Board has considered whether the Veteran's lumbar strain resulted in a level of functional loss greater than that already contemplated by the 10 percent disability rating prior to December 9, 2013.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  However, here, the Board finds the 10 percent disability rating granted herein contemplates the level of functional loss experienced by the Veteran prior to December 9, 2013, as it is based on a complete review of the clinical evidence as well as the Veteran's lay statements.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.

With respect to other neurological symptoms, the clinical evidence does not reflect any findings of neurological symptoms associated with the Veteran's lumbar strain during the pendency of the appeal prior to December 9, 2013.  In addition, the clinical evidence does not reflect any findings of radiculopathy in connection with the Veteran's lumbar strain prior to December 9, 2013.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2014).  

The Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, in granting an initial disability rating of 10 percent throughout the rating period on appeal from April 23, 2012 through December 8, 2013, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements concerning low back pain as well as the criteria necessary for rating the disability on appeal.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports an initial disability rating of 10 percent for service-connected lumbar strain throughout the rating period on appeal from April 23, 2012 through December 8, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5237; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating Consideration

VA regulations provide that, to accord justice, a rating may be assigned outside of the rating schedule if certain conditions are met.  38 C.F.R. § 3.321(b).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96   (1996); see also Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

The Veteran is currently rated at 10 percent for lumbar strain prior to December 9, 2013 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 with application of 38 C.F.R. § 4.59.  The provisions of § 4.59, and the diagnostic criteria, contemplate and adequately describe the manifestations and level of functional impairment due to the Veteran's service-connected lumbar strain.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's reported complaints of pain, and range of motion findings, with the schedular criteria and provisions of § 4.59, the Board finds that his symptoms are congruent with the disability picture represented by the current 10 percent rating prior to December 9, 2013.  He has not been shown to have symptoms associated with this disability that have been unaccounted for by the schedular rating.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from the low back disability with the pertinent schedular criteria does not show that the service-connected low back disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's service-connected low back disability prior to December 9, 2013. Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization prior to December 9, 2013.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). As such, referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), prior to December 9, 2013, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected low back disability not adequately describe or reflect his symptomatology prior to December 9, 2013.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability evaluation of 10 percent, but not higher, for lumbar strain is granted throughout the rating period on appeal from April 23, 2012 through December 8, 2013.


REMAND

The Veteran also seeks entitlement to an initial evaluation in excess of 10 percent for lumbar strain from December 9, 2013; an evaluation in excess of 10 percent for left knee retropatellar pain syndrome; an evaluation in excess of 10 percent for bilateral pes planus; and a compensable evaluation for seborrheic dermatitis.  He also asserts entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  As such, the Veteran is entitled to a new VA examination where there is evidence, including his statements, that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  

With respect to the Veteran's service-connected lumbar strain, he was last provided with an examination in December 2013, approximately two years ago.  Significantly, the December 2013 VA examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  However, since that time, the Veteran has alleged that his back symptomatology has worsened in severity, to include increased pain during movement, tenderness, as well as tingling sensation and pain radiating down into his toes.  Accordingly, an additional VA examination is required to provide a current picture of the Veteran's service-connected lumbar strain.  38 C.F.R. §§ 3.326, 3.327 (2014).

With respect to the Veteran's service-connected left knee retropatellar pain syndrome, he was last provided with an examination in December 2013, approximately two years ago.  Significantly, the December 2013 VA examiner indicated that the Veteran did not exhibit swelling or locking of the left knee.  However, since that time, the Veteran has alleged that his left knee symptomatology has worsened in severity, to include worsening pain, locking, swelling, and difficulties with bending and straightening the left leg.  Accordingly, an additional VA examination is required to provide a current picture of the Veteran's service-connected left knee retropatellar pain syndrome.  38 C.F.R. §§ 3.326, 3.327 (2014).

With respect to the Veteran's service-connected bilateral pes planus, he was last provided with an examination in December 2013, approximately two years ago.  Significantly, the December 2013 VA examiner indicated that the Veteran's bilateral pes planus was not productive of extreme tenderness, swelling on use, or characteristic calluses.  However, since that time, the Veteran has alleged that his foot symptomatology has worsened in severity, to include constant pain, tenderness, swelling, and worsening calluses on the back of his feet.  Accordingly, an additional VA examination is required to provide a current picture of the Veteran's service-connected bilateral pes planus.  38 C.F.R. §§ 3.326, 3.327 (2014).

With respect to the Veteran's service-connected seborrheic dermatitis, he was last provided with an examination in December 2013, approximately two years ago.  Significantly, the December 2013 VA examiner indicated that the Veteran's seborrheic dermatitis was manifested by multiple erythematous and mini-papules on his malar area, lateral forearms, and posterior neck.  However, since that time, the Veteran has alleged that VA only focused on his neck scars and failed to acknowledge additional scarring on his face and arms.  Accordingly, an additional VA examination is required to provide a current picture of the Veteran's service-connected seborrheic dermatitis.  38 C.F.R. §§ 3.326, 3.327 (2014).

With respect to all remanded claims, the Board notes that a review of the record suggests that the Veteran receives regular VA treatment.  However, the most recent VA treatment records associated with the claims file are dated in August 2012, over three years ago.  Therefore, remand is necessary in order to attempt to locate and obtain any outstanding VA treatment records.  38 C.F.R. § 3.159(c).

The issue of entitlement to a TDIU is inextricably intertwined with the issue adjudicated on the merits herein, as well as the issues remanded for additional development.  As such, appellate consideration of the TDIU issue is deferred pending completion of the action requested below, and to afford RO consideration of the Board's decision herein granting a 10 percent initial rating for lumbar strain from April 23, 2012 through December 8, 2013 in adjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Greater Los Angeles Healthcare System and all associated outpatient clinics, including the West Los Angeles Medical Center in Los Angeles, California, and the Bakersfield Community Based Outpatient Clinic in Bakersfield, California, dated from August 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of the service-connected left knee retropatellar pain syndrome.  The examiner should review the claims file as well as a copy of this remand.  All indicated testing should be conducted.

The examiner should report the range of motion of the left knee in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, then the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion in degrees (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion in degrees even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

3.  Schedule the Veteran for a VA examination to determine the current level of impairment resulting from seborrheic keratosis.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

Specific findings must be provided as to the extent to which the skin disability on the Veteran's head, face, or neck is disfiguring (i.e., listing characteristics of disfigurement presented). The examiner must provide information on the percentage of total body covered by the Veteran's service-connected skin disorder and percentage of exposed body covered by the skin disorder.  The examiner should also specifically note whether the Veteran is treated with systemic therapy such as corticosteroids or other immunosuppressive drugs for seborrheic keratosis.

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar strain, including any associated respective neurological impairment.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must identify all spinal orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  

In addition, the examiner must state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner must also discuss the nature and severity of any radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examiner must indicate the impact the Veteran's back disability has on his ability to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral pes planus.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected bilateral pes planus is manifested by pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should also state whether the Veteran's service-connected bilateral pes planus is manifested by severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Impairment of occupational functioning should be discussed.  A complete rationale must be provided for the opinions expressed. 

6.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, then the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit an argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


